DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-16, 22-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cuel (FR 2,573,088) in view of Silva et al. (Brazilian Journal of Microbiology, 2005) as evidenced by Sydney (Diss. Clermont-Ferrand 2, 2013) and further in view of Lo et al. (US Patent Publication No. 2010/0044306 A1).

	In regard to claim 1, Cuel discloses a method for preparing a mixture of solid potassium salts from a fermentation juice (e.g. mother liquors or syrups called vinasses) [Page 1, lines 5-30], comprising:
forming an acidified fermentation juice by adding an a strong acid (e.g. sulfuric acid) to the fermentation juice [Page 4, lines 1-5] in an amount sufficient to cause precipitation of a potassium salt mixture [Page 4, line 16]; and
separating the precipitated potassium salt mixture from the acidified fermentation juice [Page 4, lines 16-21]; wherein the fermentation juice is obtained from a beet or sugar cane molasses fermentation process [Page 1, lines 9-15].

The Cuel reference does not explicitly disclose fermentation juice obtained from a fermentation process for producing volatile organic acids in fermentation medium having a pH controlled by a base comprising potassium hydroxide. However, Silva is directed to fermentation of sugarcane juice and molasses [Title]. Fermentation is carried out in pH-controlled reactors to automatically maintain the minimal pH at 6.9 through addition of KOH [Page 397, Column 1, Paragraph 1]. Cuel does not describe the volatile organic acids as claimed. However, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney. The volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]. When the vinasse is present in the aqueous composition comprising KOH as described by the combination of Cuel and Silva, these organic acids will form potassium salts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a fermentation juice having a pH controlled by a base because the yeast cells used in fermentation work best at specific pH values. One of ordinary skill in the art would have been motivated 

The teachings of Cuel and Silva as evidenced by Sydney do not explicitly teach recovering the volatile organic acids from the acidified fermentation juice.

	Lo et al. is directed to a method of treating slurries of organic solids. Lo notes that elevated concentrations of volatile fatty acids (acetic, propionic and butyric acids such as those disclosed by Sydney) can be recovered through distillation [Paragraph 0038]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recover the volatile organic acids to a distillation isolation step because volatile fatty acids can be used to improve biological nutrient removal processes [Paragraph 0022]. One of ordinary skill in the art would have been motivated to do so because volatile fatty acids are widely used chemicals and, among other applications, they serve as precursors to high-value chemical products.

	In regard to claims 2-3, Cuel discloses a fermentation juice obtained from a fermentation process on complex media based on fermentable biomass as by-products of the sugar industry, wherein the by-product of the sugar industry is selected from sugar beet pulp, molasses beet and cane sugar [Page 1, lines 9-15].

	In regard to claims 4-8, Cuel discloses fermentation juice (e.g. mother liquors or syrups called vinasses) [Page 1, lines 5-30]. Vinasse comprises potassium mineral ions at a value of about 0.05 M [Sydney, Page 40]. Although the Cuel reference does not disclose potassium ion values greater than about 0.1 M and 0.2 M, in the case where the fermentation juice pH is controlled with KOH base as 

	In regard to claim 9, Cuel disclose a fermentation juice in the form of a concentrated fermentation juice [Page 3, lines 13-15].

	In regard to claim 10, although the Cuel reference does not disclose a mixture of fermentation juice obtained from more than one batch, the mere duplication and scaling up of Cuel’s prior art process has no patentable significance unless a new and unexpected result is produced and would not establish patentability in a claim to an old process so scaled. [MPEP 2144.04].

	In regard to claims 14-15, Cuel does not describe the volatile organic acids as claimed. However, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney. The volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]. When the vinasse is present in the aqueous composition comprising KOH as described by the combination of Cuel and Silva, these organic acids will form potassium salts.

	In regard to claim 16, Cuel discloses separation of the mixture of solid potassium salts and acidified fermentation juice by drying [Page 5, lines 25-26].

In regard to claims 22-23, Cuel discloses a precipitated potassium salt mixture comprising between about 30% and about 60% K20. (e.g. 36.3% K2O when the K mineral fraction is 30%) [Page 6, lines 14-20] and about 13.9% organic matter (present as mother syrup) [Page 6, lines 30-35].



	In regard to claim 25, the Cuel reference does not explicitly disclose a salt mixture comprising a mixture of arcanite and syngenite in an arcanite/syngenite weight ratio ranging from between about 5/95 and about 70/30, however, the process disclosed by the Cuel and Silva is substantially the same as the claimed method and one of ordinary skill in the art would expect the same potassium salts as claimed to form in the methods disclosed in the prior art.

	In regard to claim 27, Cuel discloses a method comprising a concentration step [Page 4, lines 16-18].

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cuel (FR 2,573,088) in view of Neulicht (1997) as evidenced by Sydney (Diss. Clermont-Ferrand 2, 2013).

	In regard to claims 17 and 19, Cuel discloses a method for preparing a mixture of solid potassium salts from a fermentation juice (e.g. mother liquors or syrups called vinasses) [Page 1, lines 5-30], comprising:
adding an acid to the fermentation juice [Page 4, lines 1-5] in an amount sufficient to cause precipitation of a potassium salt mixture [Page 4, line 16]; and
drying the mixture of solid potassium salts and acidified fermentation juice to recover ii) dried potassium salt [Page 5, lines 25-26].

The Cuel reference dos not explicitly disclose recovering i) organic acids entrained with drying vapors.


	In regard to claim 20, Cuel discloses fermentation juice (e.g. mother liquors or syrups called vinasses) [Page 1, lines 5-30]. Vinasse comprises potassium mineral ions at a value of about 0.05 M [Sydney, Page 40].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cuel (FR 2,573,088) in view of Neulicht (1997) as evidenced by Sydney (Diss. Clermont-Ferrand 2, 2013) and further in view of Lo et al. (US Patent Publication No. 2010/0044306 A1).

	In regard to claim 21, the teachings of Cuel and Neulicht do not explicitly teach isolating recovered volatile organic acids by distillation.

	Lo et al. is directed to a method of treating slurries of organic solids. Lo notes that elevated concentrations of volatile fatty acids (acetic, propionic and butyric acids such as those disclosed by .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cuel (FR 2,573,088) in view of Silva et al. (Brazilian Journal of Microbiology, 2005) and Lo et al. (US Patent Publication No. 2010/0044306 A1) as evidenced by Sydney (Diss. Clermont-Ferrand 2, 2013) and further in view of Stamatis (US Patent Publication No. 2012/0210759 A1).

In regard to claim 26, the Cuel reference does not disclose a step of grinding the precipitated potassium salt mixture.

Stamatis is directed to a process for producing a fertilizer from vinasse [Abstract]. The concentrated solids are dried in a micronizing and drying mill equipment and transformed into dry powder (e.g. ground) [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind the potassium salt product of the Cuel reference. One of ordinary skill in the art would have been motivated to do so to prepare a product suitable for packing and storage in a size and form most useful in fertilizer applications.



Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.

Applicant argues Cuel discloses a process to increase the solubility of the nitrogenous organic materials and mineral salts [Page 8, lines 5-6] and not the separation and precipitation of a potassium salt mixture. This argument is not persuasive. The object of Cuel’s invention is to remove mineral salts (in particular potassium salts) via separation for use as a fertilizer [Page 1, lines 25-30]. To achieve this separation a strong acid is introduced to form insoluble precipitates of potassium salts [Page 4, lines 1-5].

Applicants argue the Silva reference does not mention the possibility to prepare a mixture of potassium salts from the fermentation juice comprising the steps as claimed in the present invention [Page 8, lines 21-24]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the Cuel reference discloses preparing a mixture of potassium salts from fermentation juice and the Silva reference is relied up for its teaching fermentation is carried out in pH-controlled reactors to automatically maintain the minimal pH at 6.9 through addition of KOH [Page 397, Column 1, Paragraph 1] and provides the motivation for treatment of fermentation juice having a pH controlled by a base comprising potassium hydroxide as claimed.

Applicants argue [Page 9, lines 3-5], with regard to the Sydney reference, the physiochemical characteristics of vinasse vary considerably and should be analyzed case by case [Page 30]. This 

Applicants argue the teachings of Silva and Sydney do not teach the addition of a strong acid in fermentation juice [Page 9, lines 9-10]. This argument is not persuasive. The Cuel reference is relied upon for the teaching of forming an acidified fermentation juice by adding a strong acid (e.g. sulfuric acid) to the fermentation juice [Page 4, lines 1-5].

Applicant argues the Neulicht reference does not teach or suggest a fermentation process and there is no link between a fermentation process and the volatile organic compounds divulged by Neulicht and the nature of the compounds disclosed by Sydney [Page 10, lines 15-18]. Cuel, Neulicht and Sydney are all directed to processes for measurement and treatment of pollutants emitted from sugarcane processing industry. Volatile organic compounds are the primary pollutant emitted from the sugarcane industry [Neulicht 9.10.1.1.3]. It would have been obvious to one of ordinary skill in the art to recover the volatile organic acids entrained with drying vapors in the method described by Cuel to reduce pollutants and emissions.

Applicants arguments to the Loo and Stamatis references individually [Pages 11-12] are not persuasive are not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 18, 2021